DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tovchigrechko (US 2020/0160812), hereinafter referred to as Tovch.
Regarding claim 1, Tovch discloses computer-implemented method comprising: 
displaying a frame at a display device during a frame period (602, fig. 6 and para. 56), the display device having a plurality of individually-controllable illumination regions (para. 57); 
determining a brightness representation for each of the illumination regions for the frame (606, fig. 6); and 
 setting, for each illumination region, an illumination configuration to be applied by the display device for the illumination region during at least one of the frame period and a subsequent frame period based on the determined brightness representation for the illumination region (608-610, fig. 6), wherein setting the illumination configuration includes specifying one or more of an illumination level of an illumination strobe (906-908, fig. 9 and fig. 10B; wherein the strobe height is adjusted) or an illumination level of an illumination fill (1206-1208, fig. 12 and fig. 13B; wherein the fill height is adjusted).  
Regarding claim 2, Tovch discloses wherein setting the illumination configuration to be applied by the display device for the illumination region comprises: 
determining a general illumination configuration for the frame (606, fig. 6); and 
modifying the general illumination configuration based on the brightness representation to determine the illumination configuration to be applied by the display device for the illumination region (608-610 in fig. 6).  
Regarding claim 3, Tovch discloses wherein modifying the general illumination configuration includes identifying one or more modifications to be made to one or more of the an illumination level, a-the duration, or a-the position of the illumination strobe (906-908, fig. 9 and fig. 10B; wherein the strobe is adjusted) or an illumination level of an illumination fill of the general illumination configuration based on the brightness representation (1206-1208, fig. 12 and fig. 13B; wherein the fill is adjusted).  
Regarding claim 4, Tovch discloses wherein identifying the one or more modifications comprises at least one of: 
identifying the one or more modifications from an entry of a look-up table indexed based on the brightness representation; 
identifying the one or more modifications from a software function using the brightness representation (606-608, fig. 6); and 
identifying the one or more modifications from a learned model generated by a machine learning algorithm (fig. 6 and para. 82).  
Regarding claim 5, Tovch discloses wherein modifying the general illumination configuration includes: 
responsive to the brightness representation indicating the region of the frame has a lower average brightness (702, fig. 7), modifying the general illumination configuration to increase at least one of the illumination level or a duration of the illumination strobe and to decrease an illumination level of an illumination fill (708, fig. 7 and fig. 8B); and 
responsive to the brightness representation indicating the region of the frame has a higher average brightness (704, fig. 7), modifying the general illumination configuration to decrease at least one of the illumination level or the duration of the illumination strobe and to increase an illumination level of an illumination fill (708, fig. 7 and fig. 8B).  
Regarding claim 6, Tovch discloses wherein setting the illumination configuration to be applied by the display device for the illumination region comprises: 
generating an illumination configuration specific to the illumination region based on the brightness representation (see fig. 6 and fig. 9), the illumination configuration including at least one of the illumination level or a duration for the illumination strobe and an illumination level for at least one illumination fill (see fig. 10B and fig. 13B).
Claim 7 is rejected for the same reasons as claim 4 above.
Regarding claim 8, Tovch discloses wherein generating the illumination configuration specific to the illumination region comprises: 
responsive to the brightness representation indicating the region of the frame has a lower average brightness (702, fig. 7), generating the illumination configuration to have the illumination strobe with a first illumination level and a first duration and an illumination fill with a second illumination level (708, fig. 7 and fig. 8B); and 
responsive to the brightness representation indicating the region of the frame has a higher average brightness (704, fig. 7), generating the illumination configuration to have an illumination strobe with at least one of a third illumination level and a second duration and an illumination fill with a fourth illumination level (710, fig. 7 and fig. 8B), wherein at least one of: the first illumination level is greater than the third illumination level, the fourth illumination level is greater than the second illumination level, or the second duration is less than the first duration (see 710, fig. 7).
Regarding claim 9, Tovch discloses wherein determining a brightness representation for each region of a plurality of regions of the frame comprises: determining a histogram of pixel values for the region (para. 58-59); and determining the brightness representation for the region from the histogram (606-610 in fig. 6).  
Regarding claim 10, Tovch discloses wherein determining a brightness representation for each region of a plurality of regions of the frame comprises: determining the brightness representation for the region based on an average pixel value of the region (para. 57-59, for determining a luminous value for a portion of the image).
Claims 11-20 are rejected for the same reasons as stated above.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.




Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/          Primary Examiner, Art Unit 2628